ACCEPTED
                                                                                             09-17-00440-CR
                                                                                  NINTH COURT OF APPEALS
                                                                                         BEAUMONT, TEXAS
                                                                                           3/27/2018 8:54 PM
                                                                                      CAROL ANNE HARLEY
                                                                                                      CLERK

                          CASE NOs. 09-17-00440-CR,
                09-17-00441-CR, 09-17-00442-CR, 09-17-00443-CR
                                                                   FILED IN
                                                            9th COURT OF APPEALS
CASEY MICHAEL RHYNES                      §        IN THE COURT       OF APPEALS
                                                              BEAUMONT,     TEXAS
                                          §                 3/27/2018 8:54:30 PM
v.                                        §        9th DISTRICT
                                                             CAROL ANNE HARLEY
                                                                    Clerk
                                          §
THE STATE OF TEXAS                        §        BEAUMONT, TEXAS

       MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

     TO THE HONORABLE JUSTICES OF SAID COURT:

           CASEY MICHAEL RHYNES, Appellant in the above styled and

     numbered case, moves this Court to grant an extension of time to file

     appellant’s brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

     Procedure, and for good cause shows the following.

           1.    This case is on appeal from the 359th Judicial District Court

     of Montgomery County, Texas.

           2.    The case below was styled The State of Texas vs. Casey

     Michael Rhynes, and numbered 15-05-05331-CR counts I, II, III, and

     IV.

           3.    Appellant was convicted of the offenses of aggravated

     assault against a public servant, two counts of aggravated assault with

     a deadly weapon, and evading arrest or detention with a vehicle.


                                             CASEY MICHAEL RHYNES V. THE STATE OF TEXAS
                                         MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
                                                                               Page 1 of 4
     4.    On October 27, 2017, Appellant was assessed a sentence of

fifty years confinement in the Texas Department of Criminal Justice

Institutional Division.

     5.    Notice of appeal was given on November 16, 2017.

     6.    The Clerk’s Record was filed on February 26, 2018. The

Reporter’s Record was filed on January 14, 2018.

     7.    The appellate brief is presently due on March 28, 2018.

     8.    Appellant requests an extension of time of 30 days from the

present date, i.e. April 27, 2018.

     9.    No extensions to file the brief have been received in this

cause.

     10.   Appellant is currently incarcerated.

     11.   Appellant relies on the following facts as good cause for the

requested extension.

                 Counsel has been preparing for trial in Cause No. 17-

           322588, the State of Texas vs. Austin Scott Moore, which

           was set for trial in the County Court at Law No. 1 of

           Montgomery County, on April 2, 2018, and was resolved with

           an agreed plea of guilty on March 20, 2018.

                                         CASEY MICHAEL RHYNES V. THE STATE OF TEXAS
                                     MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
                                                                           Page 2 of 4
                        Counsel has been preparing for trial in Cause No.

           17-324419, the State of Texas vs. Taylor Ann Sterling, which

           was set for trial in the County Court at Law No. 1 of

           Montgomery County, on March 12, 2018, and was resolved

           in an agreed plea of guilty on the trial date.

                   Counsel was engaged to apply for a determination of

           heirship and for letters of administration in the Estate of

           Barbara Ann Kmiecik, in Cause No. 465569, which was filed

           in the Probate Court No. 3 of Harris County, on March 23,

           2018.

     CASEY MICHAEL RHYNES PRAYS that the Court grant this

Motion to Extend Time to File Appellant’s Brief.



                                  Respectfully submitted,

                                  Matt Brown
                                  Attorney at Law
                                  332 North Main Street
                                  Conroe, Texas 77301
                                  832-754-7538
                                  936-494-1233 facsimile
                                  matt@pmbrownlaw.com


                                  By:
                                         CASEY MICHAEL RHYNES V. THE STATE OF TEXAS
                                     MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
                                                                           Page 3 of 4
                                    Matt Brown
                                    State Bar No. 24048367
                                    Attorney for Casey Michael Rhynes



                    CERTIFICATE OF SERVICE

     This is to certify that on March 27, 2018, a true and correct copy of

the above and foregoing document was served on the Montgomery

County District Attorney’s Office via the electronic filing manager.




                                  Matt Brown




                                        CASEY MICHAEL RHYNES V. THE STATE OF TEXAS
                                    MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF
                                                                          Page 4 of 4